Dismiss and Opinion Filed July 8, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00409-CV

                             RASHEENA UTUEDOR, Appellant
                                        V.
                            CHARLES LEAKE PE LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01299-B

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Brown
                                   Opinion by Justice Myers
       Both the filing fee and the clerk’s record in this case are overdue. By postcard dated

April 3, 2014, we notified appellant the $195 filing fee was due. We directed appellant to remit

the fee within ten days. We cautioned appellant that failure to do so would result in the dismissal

of this appeal without further notice. By letter dated May 21, 2014, we informed appellant that

we had been notified by the Dallas County Clerk that the clerk’s record in this case had been

prepared but had not been filed because appellant had not paid for or made arrangements to pay

for the clerk’s record. We directed appellant to provide the Court with written verification that

she had paid for or made arrangements to pay for the clerk’s record or that she had been found

entitled to proceed without payment of costs within ten days. We cautioned appellant that if we

did not receive the required verification, we might dismiss the appeal without further notice. To
date, appellant has not paid the filing fee, provided the required verification, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE

140409F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

RASHEENA UTUEDOR, Appellant                          On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
No. 05-14-00409-CV         V.                        Trial Court Cause No. CC-14-01299-B.
                                                     Opinion delivered by Justice Myers.
CHARLES LEAKE PE LLC, Appellee                       Justices Lang and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CHARLES LEAKE PE LLC recover its costs of this
appeal from appellant RASHEENA UTUEDOR.


Judgment entered this 8th day of July, 2014.




                                               –3–